
	
		II
		112th CONGRESS
		2d Session
		S. 3591
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Ms. Snowe (for herself,
			 Mr. Bingaman, Mrs. Feinstein, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  extend the deduction for new and existing energy-efficient commercial
		  buildings, and for other purposes.
	
	
		1.Short
			 title; amendment of 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Commercial Building
			 Modernization Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Extension and
			 modification of deduction for energy-efficient commercial buildings
			(a)Extension
				(1)Through
			 2016Subsection (h) of section 179D is amended by striking
			 December 31, 2013 and inserting December 31,
			 2016.
				(2)Inclusion of
			 multifamily buildings
					(A)In
			 generalSubparagraph (B) of section 179D(c)(1) is amended by
			 striking building and inserting commercial building or
			 multifamily building.
					(B)DefinitionsSubsection
			 (c) of section 179D is amended by adding at the end the following new
			 paragraphs:
						
							(3)Commercial
				buildingThe term commercial building means a
				building with a primary use or purpose other than as residential
				housing.
							(4)Multifamily
				buildingThe term multifamily building means a
				structure of 5 or more dwelling units with a primary use as residential
				housing, and includes such buildings owned and operated as a condominium,
				cooperative, or other common interest
				community.
							.
					(3)Inclusion of
			 property located in possessions or territoriesClause (i) of
			 section 179D(c)(1)(B) is amended by inserting or any possession or
			 territory thereof after United States.
				(b)Increase in
			 maximum amount of deduction
				(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $3.00.
				(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended to read as
			 follows:
					
						(1)Partial
				allowance
							(A)In
				generalExcept as provided in subsection (f), if—
								(i)the requirement
				of subsection (c)(1)(D) is not met, but
								(ii)there is a
				certification in accordance with paragraph (6) that—
									(I)any system
				referred to in subsection (c)(1)(C) satisfies the energy-savings targets
				established by the Secretary under subparagraph (B) with respect to such
				system, or
									(II)the systems
				referred to in subsection (c)(1)(C)(ii) and subsection (c)(1)(C)(iii) together
				satisfy the energy-savings targets established by the Secretary under
				subparagraph (B) with respect to such systems,
									then
				the requirement of subsection (c)(1)(D) shall be treated as met with respect to
				such system or systems, and the deduction under subsection (a) shall be allowed
				with respect to energy-efficient commercial building property installed as part
				of such system and as part of a plan to meet such targets, except that
				subsection (b) shall be applied to such property described in clause (ii)(I) by
				substituting $1.00 for $3.00 and to such property
				described in clause (ii)(II) by substituting $2.20 for
				$3.00.(B)Regulations
								(i)In
				generalThe Secretary, after consultation with the Secretary of
				Energy, shall promulgate regulations establishing a target for each system
				described in subsection (c)(1)(C) which, if such targets were met for all such
				systems, the property would meet the requirements of subsection
				(c)(1)(D).
								(ii)Safe harbor
				for combined systemsThe Secretary, after consultation with the
				Secretary of Energy, and not later than 6 months after the date of the
				enactment of the Commercial Building
				Modernization Act, shall promulgate regulations regarding
				combined envelope and mechanical system performance that detail appropriate
				components, efficiency levels, or other relevant information for the systems
				referred to in subsection (c)(1)(C)(iii) and subsection (c)(1)(C)(iv) together
				to be deemed to have achieved two-thirds of the requirements of subsection
				(c)(1)(D).
								.
				(c)Denial of
			 double benefit rules
				(1)In
			 generalSection 179D is amended by redesignating subsections (g)
			 and (h) as subsections (h) and (i), respectively, and by inserting after
			 subsection (f) the following new subsection:
					
						(g)Tax incentives
				not availableEnergy-efficient measures for which a deduction is
				allowed under this section shall not be eligible for a deduction under section
				179F.
						.
				(2)Low-income
			 housing exception to basis reductionSubsection (e) of section
			 179D is amended by inserting (other than property placed in service in a
			 qualified low-income building (within the meaning of section 42)) after
			 building property.
				(d)Allocation of
			 deductionSection 179D, as amended by subsection (c)(1), is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
				
					(i)Allocation of
				deductionNot later than 180 days after the date of the enactment
				of this subsection, the Secretary, in consultation with the Secretary of
				Energy, shall promulgate a regulation to allow the owner of a commercial
				building, including a non-profit, to allocate any deduction allowed under this
				section, or a portion thereof, to the person primarily responsible for funding,
				financing, designing, leasing, operating, or placing in service
				energy-efficient measures. Such person shall be treated as the taxpayer for
				purposes of this section and shall include a building tenant, financier,
				architect, professional engineer, licensed contractor, energy services company,
				or other building professional. In the case of a commercial building that is
				owned by a Federal, State, or local government or a subdivision thereof,
				Internal Revenue Notice 2006–52, as amplified by Notice 2008–40, shall apply to
				any
				allocation.
					.
			(e)Earnings and
			 profits conformity for real estate investment trustsSubparagraph
			 (B) of section 312(k)(3) is amended—
				(1)by striking
			 .—For purposes of and inserting “.—
					
						(i)In
				generalExcept as provided in clause (ii), for purposes
				of
						, and
				
				(2)by adding at the
			 end the following new clause:
					
						(ii)Earnings and
				profits conformity for real estate investment trusts
							(I)In
				generalFor purposes of computing the earnings and profits of a
				real estate investment trust (other than a captive real estate investment
				trust), the entire amount deductible under section 179D shall be allowed as
				deductions in the taxable years for which such amounts are claimed under such
				section.
							(II)Captive real
				estate investment trustThe term captive real estate
				investment trust means a real estate investment trust the shares or
				beneficial interests of which are not regularly traded on an established
				securities market and more than 50 percent of the voting power or value of the
				beneficial interests or shares of which are owned or controlled, directly or
				indirectly, or constructively, by a single entity that is treated as an
				association taxable as a corporation under this title and is not exempt from
				taxation pursuant to the provisions of section 501(a).
							(III)Rules of
				applicationFor purposes of this clause, the constructive
				ownership rules of section 318(a), as modified by section 856(d)(5), shall
				apply in determining the ownership of stock, assets, or net profits of any
				person, and the following entities are not considered an association taxable as
				a corporation:
								(aa)Any real estate
				investment trust other than a captive real estate investment trust.
								(bb)Any qualified
				real estate investment trust subsidiary under section 856, other than a
				qualified REIT subsidiary of a captive real estate investment trust.
								(cc)Any Listed
				Australian Property Trust (meaning an Australian unit trust registered as a
				Managed Investment Scheme under the Australian Corporations Act in
				which the principal class of units is listed on a recognized stock exchange in
				Australia and is regularly traded on an established securities market), or an
				entity organized as a trust, provided that a Listed Australian Property Trust
				owns or controls, directly or indirectly, 75 percent or more of the voting
				power or value of the beneficial interests or shares of such trust.
								(dd)Any corporation,
				trust, association, or partnership organized outside the laws of the United
				States and which satisfies the criteria described in subclause (IV).
								(IV)CriteriaThe
				criteria described in this subclause are as follows:
								(aa)At
				least 75 percent of the entity's total asset value at the close of its taxable
				year is represented by real estate assets (as defined in section 856(c)(5)(B)),
				cash and cash equivalents, and United States Government securities.
								(bb)The entity is
				not subject to tax on amounts distributed to its beneficial owners, or is
				exempt from entity-level taxation.
								(cc)The entity
				distributes at least 85 percent of its taxable income (as computed in the
				jurisdiction in which it is organized) to the holders of its shares or
				certificates of beneficial interest on an annual basis.
								(dd)Not more than 10
				percent of the voting power or value in such entity is held directly or
				indirectly or constructively by a single entity or individual, or the shares or
				beneficial interests of such entity are regularly traded on an established
				securities market.
								(ee)The entity is
				organized in a country which has a tax treaty with the United
				States.
								.
				(f)Updated
			 standards
				(1)Initial
			 update
					(A)In
			 generalSection 179D is amended by striking
			 90.1-2001 each place it appears in subsections (c) and (f) and
			 inserting 90.1-2004.
					(B)Conforming
			 amendmentParagraph (2) of section 179D(c) is amended by striking
			 (as in effect on April 2, 2003).
					(2)Second
			 update
					(A)In
			 generalSection 179D is amended by striking
			 90.1-2004 each place it appears in subsections (c) and (f) and
			 inserting 90.1-2007.
					(B)Effective
			 dateThe amendments made by subparagraph (A) shall apply to
			 property placed in service after December 31, 2014.
					(g)Treatment of
			 lighting systemsSection 179D is amended by striking
			 interior each place it appears in subsections (c)(1) and
			 (f)(1).
			(h)Voluntary
			 reporting programSection 179D, as amended by subsection (d), is
			 amended by redesignating subsection (j) as subsection (k) and by inserting
			 after subsection (i) the following new subsection:
				
					(i)Voluntary
				reporting programFor purposes of the report required under
				section 179F(k), the Secretary, in consultation with the Secretary of Energy,
				shall develop a voluntary program to provide energy consumption data from
				recipients and current tenants of buildings that received full deductions under
				this
				section.
					.
			(i)Effective
			 dateExcept as otherwise provided, the amendments made by this
			 section shall apply to property placed in service in taxable years beginning
			 after the date of the enactment of this Act.
			3.Deduction for
			 retrofits of existing commercial and multifamily buildings
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 179E the following
			 new section:
				
					179F.Deduction for
				retrofits of existing commercial and multifamily buildings
						(a)Allowance of
				deductionWith respect to each certified retrofit plan, there
				shall be allowed as a deduction an amount equal to the lesser of—
							(1)the sum
				of—
								(A)the design
				deduction, and
								(B)the realized
				deduction, or
								(2)50 percent of the
				total cost to develop and implement such certified retrofit plan.
							(b)Deduction
				amountsFor purposes of this section—
							(1)Design
				deductionA design deduction shall be—
								(A)based on
				projected source energy savings as calculated in accordance with subsection
				(c)(3)(B),
								(B)correlated to the
				percent of source energy savings set forth in the general scale in paragraph
				(3)(A) that a certified retrofit plan is projected to achieve when
				energy-efficient measures are placed in service, and
								(C)equal to 60
				percent of the amount allowed under the general scale.
								(2)Realized
				deduction
								(A)In
				generalA realized deduction shall be—
									(i)based on realized
				source energy savings as calculated in accordance with subsection
				(c)(3)(C),
									(ii)correlated to
				the percent of source energy savings set forth in the general scale in
				paragraph (3)(A) as realized by a certified retrofit plan, and
									(iii)equal to 40
				percent of the amount allowed under the general scale.
									(B)Adjustment of
				source energy savingsThe percent of source energy savings for
				purposes of any realized deduction may vary from such savings projected when
				energy-efficient measures were placed in service for purposes of a design
				deduction under paragraph (1).
								(3)General
				scale
								(A)In
				generalThe scale for deductions allowed under this section shall
				be—
									(i)$1.00 per square
				foot of retrofit floor area for 20 to 24 percent source energy savings,
									(ii)$1.50 per square
				foot of retrofit floor area for 25 to 29 percent source energy savings,
									(iii)$2.00 per
				square foot of retrofit floor area for 30 to 34 percent source energy
				savings,
									(iv)$2.50 per square
				foot of retrofit floor area for 35 to 39 percent source energy savings,
									(v)$3.00 per square
				foot of retrofit floor area for 40 to 44 percent source energy savings,
									(vi)$3.50 per square
				foot of retrofit floor area for 45 to 49 percent source energy savings,
				and
									(vii)$4.00 per
				square foot of retrofit floor area for 50 percent or more source energy
				savings.
									(B)Historic
				buildingsWith respect to energy-efficient measures placed in
				service as part of a certified retrofit plan in a commercial building or
				multifamily building on or eligible for the National Register of Historic
				Places, the respective dollar amounts set forth in the general scale under
				subparagraph (A) shall each be increased by 20 percent, for the purposes of
				calculating any applicable design deduction and realized deduction.
								(c)Calculation of
				energy savings
							(1)In
				generalFor purposes of the design deduction and the realized
				deduction, source energy savings shall be calculated with reference to a
				baseline of the annual source energy consumption of the commercial or
				multifamily building before energy-efficient measures were placed in
				service.
							(2)Baseline
				benchmarkThe baseline under paragraph (1) shall be determined
				using a building energy performance benchmarking tool designated by the
				Administrator of the Environmental Protection Agency, and based upon 1 year of
				source energy consumption data prior to the date upon which the
				energy-efficient measures are placed in service.
							(3)Design and
				realized source energy savings
								(A)In
				generalIn certifying a retrofit plan as a certified retrofit
				plan, a professional engineer shall calculate source energy savings by
				utilizing the baseline benchmark defined in paragraph (2) and determining
				percent improvements from such baseline.
								(B)Design
				deductionFor purposes of claiming a design deduction, the
				regulations issued under subsection (f)(1) shall prescribe the standards and
				process for a professional engineer to calculate and certify source energy
				savings projected from the design of a certified retrofit plan as of the date
				energy-efficient measures are placed in service.
								(C)Realized
				deductionFor purposes of claiming a realized deduction, a
				professional engineer shall calculate and certify source energy savings
				realized by a certified retrofit plan 2 years after a design deduction is
				allowed by utilizing energy consumption data after energy-efficient measures
				are placed in service, and adjusting for climate, building occupancy hours,
				density, or other factors deemed appropriate in the benchmarking tool
				designated under paragraph (2).
								(d)Certified
				retrofit plan and other definitionsFor purposes of this
				section—
							(1)Certified
				retrofit planThe term certified retrofit plan means
				a plan that—
								(A)is designed to
				reduce the annual source energy costs of a commercial building, or a
				multifamily building, through the installation of energy-efficient
				measures,
								(B)is certified
				under penalty of perjury by a registered professional engineer, who is not a
				direct employee of the owner of the commercial building or multifamily building
				that is the subject of the plan, and is licensed in the State in which such
				building is located,
								(C)describes the
				square footage of retrofit floor area covered by such a plan,
								(D)specifies that it
				is designed to achieve a final source energy usage intensity after
				energy-efficient measures are placed in service in a commercial building or a
				multifamily building that does not exceed on a square foot basis the average
				level of energy usage intensity of other similar buildings,
								(E)requires that
				after the energy-efficient measures are placed in service, the commercial
				building or multifamily building meets the applicable State and local new
				building code requirements for the area in which such building is
				located,
								(F)satisfies the
				regulations prescribed under subsection (f), and
								(G)is submitted to
				the Secretary of Energy after energy-efficient measures are placed in service,
				for the purpose of informing the report to Congress required by subsection
				(l).
								The
				standard under subparagraph (D) shall be 300,000 British thermal units or less
				per square foot unless the Secretary, in consultation with the Administrator of
				the Environmental Protection Agency, develops distinct minimum standards for a
				particular category or subcategory of building based on the best available
				information used by the ENERGY STAR program.(2)Commercial
				building
								(A)In
				generalThe term commercial building means a
				building located in the United States or any possession or territory
				thereof—
									(i)that is in
				existence and occupied on the date of the enactment of this section,
									(ii)for which a
				certificate of occupancy has been issued at least 10 years before energy
				efficiency measures are placed in service, and
									(iii)with a primary
				use or purpose other than as residential housing.
									(B)Shopping
				centersIn the case of a retail shopping center, the term
				commercial building shall include an area within such building
				that is—
									(i)50,000 square
				feet or larger that is covered by a separate utility grade meter to record
				energy consumption in such area, and
									(ii)under the
				day-to-day management and operation of—
										(I)the owner of such
				building as common space areas, or
										(II)a retail tenant,
				lessee, or other occupant.
										(3)Energy-efficient
				measuresThe term energy-efficient measures means a
				measure, or combination of measures, placed in service through a certified
				retrofit plan—
								(A)on or in a
				commercial building or multifamily building,
								(B)as part
				of—
									(i)the lighting
				systems,
									(ii)the heating,
				cooling, ventilation, or hot water systems,
									(iii)the building
				envelope, which may include an energy-efficient cool roof,
									(iv)a continuous
				commissioning contract, or
									(v)building
				operations or monitoring systems, and
									(C)including
				equipment, materials, and systems within subparagraph (B) with respect to which
				depreciation (or amortization in lieu of depreciation) is allowed.
								(4)Energy
				savingsThe term energy savings means source energy
				usage intensity reduced on a per square foot basis through design and
				implementation of a certified retrofit plan.
							(5)Multifamily
				buildingThe term multifamily building—
								(A)means—
									(i)a
				structure of 5 or more dwelling units located in the United States or any
				possession or territory thereof—
										(I)that is in
				existence and occupied on the date of the enactment of this section,
										(II)for which a
				certificate of occupancy has been issued at least 10 years before energy
				efficiency measures are placed in service, and
										(III)with a primary
				use as residential housing, and
										(B)includes such
				buildings owned and operated as a condominium, cooperative, or other common
				interest community.
								(6)Source
				energyThe term source energy means the total amount
				of raw fuel that is required to operate a commercial building or multifamily
				building, and accounts for losses that are incurred in the generation, storage,
				transport, and delivery of fuel to such a building.
							(e)Timing of
				claiming deductionsDeductions allowed under this section may be
				claimed as follows:
							(1)Design
				deductionIn the case of a design deduction, in the taxable year
				that energy efficiency measures are placed in service.
							(2)Realized
				deductionIn the case of a realized deduction, in the second
				taxable year following the taxable year described in paragraph (1).
							(f)Regulations
							(1)In
				generalNot later than 180 days after the date of the enactment
				of this section, and after opportunity for public notice and comment, the
				Secretary, in consultation with the Secretary of Energy and the Administrator
				of the Environmental Protection Agency, shall prescribe regulations—
								(A)for the manner
				and method for a registered professional engineer to certify retrofit plans,
				model projected energy savings, and calculate realized energy savings,
				and
								(B)to provide, as
				appropriate, for a recapture of the deductions allowed under this section if a
				retrofit plan is not fully implemented, or a retrofit plan and energy savings
				are not certified or verified in accordance with regulations prescribed under
				this subsection.
								(2)Reliance on
				established protocols, etcTo the maximum extent practicable and
				available, such regulations shall rely upon established protocols and documents
				used in the ENERGY STAR program, and industry best practices and existing
				guidelines, such as the Building Energy Modeling Guidelines of the Commercial
				Energy Services Network (COMNET).
							(3)Allowance of
				deductions pending issuance of regulationsPending issuance of
				the regulations under paragraph (1), the owner of a commercial building or a
				multifamily building shall be allowed to claim or allocate a deduction allowed
				under this section.
							(g)Notice to
				ownerEach certification of a retrofit plan and calculation of
				energy savings required under this section shall include an explanation to the
				owner of a commercial building or a multifamily building regarding the
				energy-efficient measures placed in service and their projected and realized
				annual energy costs.
						(h)Allocation of
				deductionNot later than 180 days after the date of the enactment
				of this section, the Secretary, in consultation with the Secretary of Energy,
				shall promulgate a regulation to allow the owner of a commercial building or a
				multifamily building, including a non-profit, to allocate any deduction allowed
				under this section, or a portion thereof, to the person primarily responsible
				for funding, financing, designing, leasing, operating, or placing in service
				energy-efficient measures. Such person shall be treated as the taxpayer for
				purposes of this section and shall include a building tenant, financier,
				architect, professional engineer, licensed contractor, energy services company,
				or other building professional. In the case of a commercial building or a
				multifamily building that is owned by a Federal, State, or local government or
				a subdivision thereof, Internal Revenue Notice 2006–52, as amplified by Notice
				2008–40, shall apply to any allocation.
						(i)Basis
				reductionFor purposes of this subtitle, if a deduction is
				allowed under this section with respect to any energy-efficient measures placed
				in service under a certified retrofit plan other than in a qualified low-income
				building (within the meaning of section 42), the basis of such measures shall
				be reduced by the amount of the deduction so allowed.
						(j)Tax incentives
				not available
							(1)Energy
				efficient commercial buildings deductionEnergy-efficient
				measures for which a deduction is allowed under this section shall not be
				eligible for a deduction under section 179D.
							(2)New energy
				efficient home creditNo deduction shall be allowed under this
				section with respect to any building or dwelling unit with respect to which a
				credit under section 45L was allowed.
							(k)Report to
				CongressBiennially, beginning with the first year after the
				enactment of this section, the Secretary of Energy shall submit a report to
				Congress explaining the energy saved, the energy-efficient measures
				implemented, the realization of energy savings projected, and the amounts and
				types of deductions allowed, determining the number of jobs created as a result
				of the deduction allowed under this section, and how the use of any deduction
				allowed under this section may be improved, based on the information provided
				to the Secretary of Energy as part of a certified retrofit plan. The Secretary
				and the Secretary of Energy shall share such information on deductions allowed
				under this section and related reports submitted, as requested by each agency
				to fulfill its obligations under this section, with such redactions as deemed
				necessary to protect the personally identifiable financial information of a
				taxpayer. In addition, the report will include recommendations on providing
				energy-efficient tax incentives for subsections of buildings that operate with
				specific utility grade metering. In addition, the Secretary of Energy shall, to
				the maximum extent practicable, incorporate conclusions of this report into
				current Department of Energy’s building performance and energy efficiency
				programs and include statutory recommendations to Congress that would reduce
				energy consumption in new and existing commercial buildings located in the
				United States. Finally, the Secretary of Energy shall, working with stakeholder
				groups, provide in such report aggregated data that is publicly
				available.
						(l)TerminationThis
				section shall not apply with respect to property placed in service after
				December 31,
				2016.
						.
			(b)Effect on
			 depreciation on earnings and profitsSubparagraph (B) of section
			 312(k)(3), as amended by this Act, is amended—
				(1)by striking
			 or 179E both places it appears in clause (i) and inserting
			 179E, or 179F,
				(2)by striking
			 or
			 179E in the heading and inserting
			 179E, or
			 179F, and
				(3)by inserting
			 or 179F after section 179D in clause (ii).
				(c)Conforming
			 amendmentThe table of sections for such part is amended by
			 inserting after the item relating to section 179E the following new
			 item:
				
					
						Sec. 179F. Deduction for retrofits of existing commercial and
				multifamily
				buildings.
					
					.
			(d)Effective
			 dateExcept as otherwise provided, the amendments made by this
			 section shall apply to property placed in service in taxable years beginning
			 after the date of the enactment of this Act.
			
